In a *659proceeding, inter alia, pursuant to CPLR article 78 to review a determination of a Rockland Community College student disciplinary hearing committee dated December 22, 2004, which, after a hearing, determined that the petitioner violated four provisions of the Student Code of Conduct and imposed sanctions, the appeal, as limited by the brief, is from so much of a judgment of the Supreme Court, Rockland County (Sherwood, J.), dated March 22, 2006, as granted the petition to the extent of annulling the determination and all sanctions imposed, and directing Suzanne D. Phillips, William Murphy, Jamey McCarthy, Marc Giammarco, Collette Fournier, Peggy Milone Mc-Cormack, and Rockland Community College, to the extent possible, to reinstate the petitioner retroactively to her position as student treasurer, and to pay her any stipend that she would have received in connection therewith.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
None of the arguments asserted by the appellants warrants a reversal of the judgment insofar as appealed from. Moreover, in light of the limited issues presented on this appeal, we express no view as to whether the petitioner’s right to participate in extracurricular activities, such as student government, is a constitutionally protected liberty interest (cf. Bradstreet v Sobol, 225 AD2d 175, 177 [1996]; Matter of Caso v New York State Pub. High School Athletic Assn., 78 AD2d 41, 46-47 [1980]). Fisher, J.P., Lifson, Santucci and Covello, JJ., concur.